 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF ARIZONA

 In re:                                          Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          MOTION FOR SHORTENED NOTICE AND
                Debtor.                   EXPEDITED HEARINGS ON:

                                                 (I) MOTION TO APPROVE BID
                                                 PROCEDURES; AND

                                                 (II) MOTION TO APPROVE SALE

          Bob Bondurant School of High Performance Driving, Inc., debtor-in-possession, (the

 “Debtor”) hereby request expedited hearings on the Motion to Approve Bid Procedures [ECF

 No. 178] (“Procedures Motion”) and the Motion to Approve Sale of Assets Free and Clear of

 Lien [ECF No. 179] (“Sale Motion,” and with the Procedures Motion, the “Sale Pleadings”).
 The Debtor seeks to sell most of the Debtor’s assets (the “Subject Assets”) through an auction

 sale (“Sale”) to be held on or by March 22, 2019. The Debtor has a stalking horse bidder that

 wishes to (a) purchase the Subject Assets, (b) assume certain liabilities, and (c) close the sale of

 the Subject Assets by March 29, 2019 (“Closing Deadline”). In addition, the stipulation on file

 by and between the Debtor and its Landlord [ECF No. 157, amended by ECF No. 173] provides

 that the Debtor must turn over the leased premises on March 31, 2019 unless cause exists to

 extend the turnover. The Debtor must sell the assets by the Closing Deadline to maximize the

 value of the assets and enable the Debtor to continue operating under new management.




 {00153548}
Case 2:18-bk-12041-BKM          Doc 180 Filed 03/07/19 Entered 03/07/19 16:21:49                 Desc
                                 Main Document    Page 1 of 6
         After consideration of various factors, the Debtor determined that a public auction of the

 assets as a going concern will maximize the benefit of the assets to creditors of the estate.

 Based on the interest in the Debtor’s operations from various quarters (over 20 parties executed

 non-disclosure agreements), the Debtor believes the auction process will be active and robust.

         As set forth in more detail in the Sale Motion, the Debtor presently does not have

 enough operating capital to meet its past due and ongoing rent obligations by April 1, 2019.

 Approval of the Debtor’s proposed bidding procedures and a shortened period of time for

 parties in interest to object to the Sale will allow the Debtor to avoid a turnover of the leased

 premises and a forced liquidation scenario, which will significantly detract from the value of the

 Subject Assets, and more importantly, damage the legacy of its founder.                Expedited

 consideration will ensure that the proposed Sale will maximize the benefit to the Debtor’s

 bankruptcy estate and enable the Debtor’s operations to continue.

         II.    REQUESTED RELIEF

         Pursuant to Local Rule 9013-1(h), the Debtor respectfully request that the Court: (i) set

 an expedited hearing on accelerated notice to consider the Procedures Motion no later than

 March 14, 2019; (ii) set an expedited hearing on accelerated notice to consider the Sale Motion,

 along with scheduling the Sale Hearing for March 22, 2019. Further, the Debtor requests that

 any objections to the Sale Pleadings be filed no later than 12:00 p.m. MST of the business day

 prior to the requested hearings. The Debtor is unaware of any parties which oppose the Sale

 Pleadings or will oppose this request for an expedited hearing.

         III.   NOTICE

         Notice of the Sale Pleadings, this Motion, and any order approving this Motion will be

 given to all parties listed on the Debtor’s Master Mailing List, as well as all parties subject to

 non-disclosure agreements or others who have shown interest in acquiring the Debtor’s assets

 and operations. The contact information for the parties/counsel directly affected by the Sale

 Pleadings are as follows:




 {00153548}                              -2-
Case 2:18-bk-12041-BKM         Doc 180 Filed 03/07/19 Entered 03/07/19 16:21:49                Desc
                                Main Document    Page 2 of 6
         Larry O. Folks
         FOLKS HESS KASS, PLLC
         1850 North Central Ave., Suite 1140
         Phoenix, AZ 85004
         folks@folkshesskass.com
         Attorneys for JPMorgan Chase Bank, NA

         Warren J. Stapleton
         OSBORN MALEDON
         2929 N. Central Ave., Ste 2100
         Phoenix, AZ 85012
         wstapleton@omlaw.com
         Attorneys for Sun Valley Marina Development Corp.

         Christopher R. Kaup
         TIFFANY & BOSCO, P.A.
         Seventh Floor, Camelback Esplanade II
         2525 E. Camelback Rd.
         Phoenix, AZ 85016
         crk@tblaw.com
         Attorneys for Robert and Patricia C. Bondurant

         WHEREFORE, the Debtor respectfully request that the Court enter an order:

         (a) setting an expedited hearing on the Procedures Motion for no later than March 14,

 2019;

         (b) setting an expedited hearing on the Sale Motion for March 22, 2019, which shall also

 be the date and time set for the Sale Hearing and Auction;

         (c) set deadlines for parties to object to the Sale Pleadings by 12:00 p.m. MST of the

 business day prior to the expedited hearings to be set by the Court; and

         (d) granting such other and further relief as is just under the circumstances.

         DATED: March 7, 2019.

                                                       ALLEN BARNES & JONES, PLC


                                                       /s/ HLB #19669
                                                       Hilary L. Barnes
                                                       Philip J. Giles
                                                       Attorneys for the Debtor

 E-FILED on March 7, 2019 with the
 U.S. Bankruptcy Court and copies served
 via ECF notice on all parties that have
 appeared in the case.




 {00153548}                               -3-
Case 2:18-bk-12041-BKM          Doc 180 Filed 03/07/19 Entered 03/07/19 16:21:49             Desc
                                 Main Document    Page 3 of 6
 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 JP Morgan Chase Bank, N.A.
 Collateral Management Small Business
 P.O. Box 33035
 Louisville, KY 40232-9891
 Secured Creditor

 Bancorp Bank
 Attn: Lease Payment Center
 P.O. Box 140733
 Orlando FL 32814-0733
 Secured Creditor

 Sun Valley Marina Development Corp.
 P.O. Box 5090
 Chandler AZ 85226
 Landlord

 Internal Revenue Service
 Centralized Insolvency Operation
 P.O. Box 7346
 Philadelphia, PA 19101-7346

 Arizona Department of Revenue
 P.O. Box 29086
 Phoenix, AZ 85038-9086

 Twenty (20) largest unsecured creditors

 COPY emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE UNITED STATES DEBTOR
 230 N. First Avenue, Ste 204
 Phoenix, AZ 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Warren J. Stapleton
 OSBORN MALEDON
 2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85012
 wstapleton@omlaw.com
 Attorneys for Sun Valley Marina Development Corp.




 {00153548}                             -4-
Case 2:18-bk-12041-BKM        Doc 180 Filed 03/07/19 Entered 03/07/19 16:21:49   Desc
                               Main Document    Page 4 of 6
 Michelle E. Shriro
 SINGER & LEVICK, P.C.
 16200 Addison Road, Suite 140
 Addison, TX 75001
 mshriro@singerlevick.com
 Attorneys for Moses Smith Racing LLC

 Thomas E. Littler
 LITTLER, PC
 341 W Secretariat Dr.
 Phoenix, AZ 85284
 telittler@gmail.com
 Attorneys for Semple Marchal Cooper PLC

 Christopher C. Simpson
 STINSON LEONARD STREET LLP
 1850 N. Central Ave., #2100
 Phoenix, AZ 85004
 Christopher.simpson@stinson.com
 Attorneys for FCA US LLC

 Sheryl L. Toby
 DYKEMA GOSSETT PLLC
 39577 Woodward Ave., #300
 Bloomfield Hills, MI 48304
 stoby@dykema.com
 Attorneys for FCA US LLC

 Larry O. Folks
 FOLKS HESS KASS, PLLC
 1850 North Central Ave., Suite 1140
 Phoenix, AZ 85004
 folks@folkshesskass.com
 Attorneys for JPMorgan Chase Bank, NA

 Leslie A. Berkoff
 MORITT HOCK & HAMROFF LLP
 400 Garden City Plaza
 Garden City, NY 11530
 lberkoff@moritthock.com
 Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 Attorneys for Robert and Patricia C. Bondurant




 {00153548}                             -5-
Case 2:18-bk-12041-BKM        Doc 180 Filed 03/07/19 Entered 03/07/19 16:21:49   Desc
                               Main Document    Page 5 of 6
 James E. Cross
 THE CROSS LAW FIRM, P.L.C.
 1850 N Central Ave., Suite 1150
 Phoenix, AZ 85004
 JCross@crosslawaz.com
 Attorneys for Arlington Street Investments

 Mark J. Giunta
 Liz Nguyen
 Law Office of Mark J. Giunta
 531 E. Thomas Rd., Suite 200
 Phoenix, AZ 85012
 markgiunta@giuntalaw.com
 liz@giuntalaw.com
 Attorneys for The Bancorp Bank

 Robert Lapowsky
 Stevens & Lee
 620 Freedom Business Center, Suite 200
 King of Prussia, PA 19406
 rl@stevenslee.com


 /s/ Carol McDonald




 {00153548}                              -6-
Case 2:18-bk-12041-BKM         Doc 180 Filed 03/07/19 Entered 03/07/19 16:21:49   Desc
                                Main Document    Page 6 of 6
